Case 15-28706        Doc 46     Filed 01/31/19     Entered 01/31/19 12:40:20          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 28706
         Jakedria Banks

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/21/2015.

         2) The plan was confirmed on 10/21/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/08/2018.

         5) The case was Converted on 11/26/2018.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-28706               Doc 46   Filed 01/31/19    Entered 01/31/19 12:40:20                Desc         Page 2
                                                      of 3



 Receipts:

            Total paid by or on behalf of the debtor              $17,790.21
            Less amount refunded to debtor                           $470.00

 NET RECEIPTS:                                                                                      $17,320.21


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                    $4,000.00
     Court Costs                                                                  $0.00
     Trustee Expenses & Compensation                                            $743.10
     Other                                                                        $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $4,743.10

 Attorney fees paid and disclosed by debtor:                        $0.00


 Scheduled Creditors:
 Creditor                                          Claim         Claim            Claim       Principal       Int.
 Name                                    Class   Scheduled      Asserted         Allowed        Paid         Paid
 ATT                                 Unsecured      1,300.00            NA              NA            0.00        0.00
 College of Dupage                   Unsecured         300.00           NA              NA            0.00        0.00
 College OF Dupage                   Unsecured         800.00           NA              NA            0.00        0.00
 Comcast                             Unsecured         400.00           NA              NA            0.00        0.00
 ComEd                               Unsecured         247.00           NA              NA            0.00        0.00
 Exeter Finance Corporation          Unsecured           0.00          0.00          174.82           0.00        0.00
 Exeter Finance Corporation          Secured       13,046.00     13,219.82        13,045.00     11,253.93    1,323.18
 Harley Davidson Credit              Secured        8,627.00       8,779.85        8,779.85           0.00        0.00
 Midland Funding LLC                 Unsecured      1,384.00       1,384.61        1,384.61           0.00        0.00
 Nicor Gas                           Unsecured          40.00           NA              NA            0.00        0.00
 Payday Loan Store                   Unsecured            NA       1,134.45        1,134.45           0.00        0.00
 Peritus Portfolio Services II LLC   Secured       11,970.00     13,113.36        13,113.36           0.00        0.00
 United States Dept Of Education     Unsecured      2,819.00       2,921.10        2,921.10           0.00        0.00
 US Bank                             Unsecured         200.00           NA              NA            0.00        0.00
 Walmart                             Unsecured         800.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-28706        Doc 46      Filed 01/31/19     Entered 01/31/19 12:40:20             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $34,938.21         $11,253.93           $1,323.18
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $34,938.21         $11,253.93           $1,323.18

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $5,614.98               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,743.10
         Disbursements to Creditors                            $12,577.11

 TOTAL DISBURSEMENTS :                                                                     $17,320.21


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/31/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
